Title: To Benjamin Franklin from J.F. Frin & Co., 23 September 1780
From: J.F. Frin & Co.
To: Franklin, Benjamin


Monsieur
Paris 23. 7bre. 1780
Nous avons l’honneur de vous remettre cijoint d’une part 34 effets du Congrès passès a notre ordre montant ensemble à Drs. [Dollars] 1578.
D’autre part 4 autres Semblables effets ensemble Drs. 1500 que nous vous prions d’accepter et de nous renvoyer ensuite. Nous prenons le parti de vous les remettre directement parceque nos amis d’hollande Mrs. D. Crommelin & Fs. en nous les envoyant nous ont fait l’observation suivante que nous croyons devoir vous participer; la Voici:
“Nous avons à vous Faire observer à l’egard des deux Effets
No. 228 pour 120 Dollars
No. 641 pour autres 120 Dollars
que notre ami nous marque qu’il avoit envoyé la troisieme de la pre. [première] & la premiere de la 2eme. endossées en blanc par un navire qui a eu le malheur d’etre pris et qu’il craint qu’on n’en fait un mauvais usage pour quoi il Sera à propos d’en prévenir M Le Docteur Franklin.”
Nous avons l’honneur d’etre avec respect Monsieur Vos très humbles et obeissant Serviteurs
J. F. FRIN ET Comp.
M le Docteur Franklin à Passy.
 
Notations in different hands: j. f. Frin et Cie. Paris 23. 7bre. 1780. /23d / Ansd 10 Oct. 1780
